Judgment affirmed.  See Opinion and Judgment Entry. [FORD] (CHRISTLEY) (NADER)
CONSTITUTIONAL LAW:
  At an absolute minimum, a plaintiff in a claim under Section 1983, Title 42, U.S. Code, must establish gross negligence on the part of the person acting under color of state law.
SOVEREIGN IMMUNITY:
  When a police officer pursues an automobile and that vehicle is involved in an accident, the political subdivision for which that officer is working is immune from liability if the officer was responding to an emergency call, and his actions did not constitute wanton and willful misconduct.
  A police officer is personally immune from tort liability for death or injury in connection with a governmental function unless his acts or omissions were with malicious purpose, in bad faith, or in a wanton and/or reckless manner.
  A local governmental unit cannot be liable under Section 1983, Title 42, U.S. Code, unless the constitutional tort arises from action taken pursuant to a policy of the local government.